DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed on July 18, 2022, in which claims 2-20 were canceled, claims 21-41 are added and claims 1 and 21-41 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-41 have been considered but are moot in view of a new ground of rejection necessary by amendment.

Remark
After further reviewed applicant arguments in light of the original disclosure and in light of the claimed amendment, it is conceivable that the combination of Michaluk (2003/0130884) and Edmunds (US 2003/0088540) fails to discloses “the information database stores the forecast data including annotations; (ii) the essentially real-time updates to the forecast and the annotations (a) include comments generated by the second group of users different from the first group of users, (b) indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users, (c) provide commentary information in association with the forecast values, and (d) provide an objective basis for generating a new forecast having modified forecast values; integrating in real-time the real-time updates and the annotations into the information database and the OLAP cube, wherein integrating the real-time updates and annotations includes (i) modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values and (ii) coupling the received annotations to the future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached”. Therefore, the 35 USC 103 rejection set forth in the last office action has been withdrawn.

Claim Objections
Claims 1 and 41 are objected to because of the following informalities: claims 1 and 41 recite “the annotations”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claims 1 and 41 recite “receiving essentially real-time updates to the forecast data including to the annotations”. It is unclear as what annotations the applicant is referred to., second, the claims 1 and 41 recite “”indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users”. The clause “appear to be incorrect” raises doubt, indefinite or uncertainty as to whether “the future predictive forecast data values are incorrect. Applicant is advised to amend the claims to resolve such indefiniteness in the claims.
Claims 21-40 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 1 and 41 recites the limitation "the annotations". There is insufficient antecedent basis for this limitation in the claim.

The term “essentially” in claims 1 and 21-41 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Amendment is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,229,176. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 21-41 of the present invention substantially include all the limitations of claims 1-26 of U.S. Patent No. 10,229,176 except for storing forecast numerical values and annotations associated with particular entities of the forecast numerical values including non-numeric textual comments. One having ordinary skill in the art before the effective filing of the claimed invention to modify the claims invention to store forecast numerical values and annotations associated with particular entities of the forecast numerical values including non-numeric textual comments in order to provide a system in which changes made to information based on judgments made after input of such information. The dependent claims 21-41 are hereby rejected for the same reason as applied to their respective base claims by dependency.
The comparison is hereby below:
Application
Patent
1. A method comprising:
executing non-transitory code, stored in a memory, by a computer system that transforms the computer system into a machine that performs:
connecting to data sources of a first group of users and a second group of users;
receiving future predictive forecast data in the computer system from the first group of users;
receiving essentially real-time updates to the forecast data including to the annotations;
integrating the forecast data into an information database and corresponding OLAP cube accessible by the computer system, wherein:
(i) the information database stores the forecast data including annotations;
(ii) the essentially real-time updates to the forecast and the annotations (a) include comments generated by the second group of users different from the first group of users, (b) indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users, (c) provide commentary information in association with the forecast values, and (d) provide an objective basis for generating a new forecast having modified forecast values;
integrating in real-time the real-time updates and the annotations into the information database and the OLAP cube, wherein integrating the real-time updates and annotations includes (i) modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values and (ii) coupling the received annotations to the future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached.

1. A method comprising:
executing non-transitory code, stored in a memory, by a computer system that transforms the computer system into a machine that performs:
connecting to data sources of a first group of users and a second group of users;
receiving future predictive forecast data in the computer system from the first group of users;
receiving essentially real-time updates to the forecast data including to the forecast numerical values and to the annotations;
integrating the forecast data into an information database and corresponding OLAP cube accessible by the computer system, wherein: 
(i) the information database stores the forecast data including forecast numerical values and annotations associated with particular entities of the forecast numerical values including non-numeric textual comments;
(ii) the essentially real-time updates to the forecast and the annotations (a) include comments generated by the second group of users different from the first group of users, (b) indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users, (c) provide commentary information in association with the forecast values for more meaningful interaction between the first group of users and the second group of users than simple changes to the initial future predictive forecast values, and (d) provide an objective basis for generating a new forecast having modified forecast values;
integrating in real-time the real-time updates and the annotations into the information database and the OLAP cube, wherein integrating the real time updates and annotations includes (i) modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values and (ii) coupling the received annotations to the-future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached.



Claims 1 and 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 8,086,607. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 21-41 of the present invention substantially include all the limitations of claims 1-43 of the US Patent No. 8,086,607 except for gathering annotations during a period of time until a final forecast cut-off point is reached including gathering comments on specific entries of the forecast values and changes of the forecast values in the computer after the initial future predictive forecast values are gathered from a second group of users different from the first group of users. One having ordinary skill in the art before the effective filing of the claimed invention to modify the claims invention to gather annotations during a period of time until a final forecast cut-off point is reached including gathering comments on specific entries of the forecast values and changes of the forecast values in the computer after the initial future predictive forecast values are gathered from a second group of users different from the first group of users in order to provide a system in which changes made to information based on judgments made after input of such information. The dependent claims 21-41 are hereby rejected for the same reason as applied to their respective base claims by dependency.




The comparison is hereby below:
Application
Patent
1. A method comprising:
executing non-transitory code, stored in a memory, by a computer system that transforms the computer system into a machine that performs:
connecting to data sources of a first group of users and a second group of users;
receiving future predictive forecast data in the computer system from the first group of users;
receiving essentially real-time updates to the forecast data including to the annotations;
integrating the forecast data into an information database and corresponding OLAP cube accessible by the computer system, wherein:
(i) the information database stores the forecast data including annotations;
(ii) the essentially real-time updates to the forecast and the annotations (a) include comments generated by the second group of users different from the first group of users, (b) indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users, (c) provide commentary information in association with the forecast values, and (d) provide an objective basis for generating a new forecast having modified forecast values;
integrating in real-time the real-time updates and the annotations into the information database and the OLAP cube, wherein integrating the real-time updates and annotations includes (i) modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values and (ii) coupling the received annotations to the future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached.

1. A computer implemented method, comprising:
gathering initial future predictive forecast values in a computer from a first group of users;
integrating the initial future predictive forecast values into a database and corresponding OLAP cube accessible by the computer, the OLAP cube providing a capability of presenting, manipulating and analyzing the predictive forecast values from multiple perspectives;
generating a baseline forecast using the initial future predictive forecast values into the database and corresponding OLAP cube;
gathering annotations during a period of time until a final forecast cut-off point is reached including gathering comments on specific entries of the forecast values and changes of the forecast values in the computer after the initial future predictive forecast values are gathered from a second group of users different from the first group of users;
the annotations including comments generated by the second group of users indicating whether the initial future predictive forecast values appear to be incorrect to some of the second group of users and to provide commentary information in association with the forecast values for more meaningful interaction between the first group of users and the second group of users than simple changes to the initial future predictive forecast values and to provide an objective basis for generating a new forecast having modified forecast values;
integrating the gathered annotations including the comments and changes of the forecast values into the database and corresponding OLAP cube in real-time with the gathering of the annotations, the integrating including (i) modifying the initial future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values, and (ii) coupling the gathered annotations to the initial future predictive forecast values or to the modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in the computer in real-time until the final forecast cut-off point is reached.


Claims 1 and 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,892,559. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 21-41 of the present invention substantially include all the limitations of claims 1-32 of U.S. Patent No. 8,892,559, except for receiving the annotations to the forecast data over time from at least the second group of users after the forecast data was submitted by the first group of users. One having ordinary skill in the art before the effective filing of the claimed invention to modify the claims invention to receive the annotations to the forecast data over time from at least the second group of users after the forecast data was submitted by the first group of users in order to provide a system in which changes made to information based on judgments made after input of such information. The dependent claims 21-41 are hereby rejected for the same reason as applied to their respective base claims by dependency.
The comparison is hereby below:

Application
Patent
1. A method comprising:
executing non-transitory code, stored in a memory, by a computer system that transforms the computer system into a machine that performs:
connecting to data sources of a first group of users and a second group of users;
receiving future predictive forecast data in the computer system from the first group of users;
receiving essentially real-time updates to the forecast data including to the annotations;
integrating the forecast data into an information database and corresponding OLAP cube accessible by the computer system, wherein:
(i) the information database stores the forecast data including annotations;
(ii) the essentially real-time updates to the forecast and the annotations (a) include comments generated by the second group of users different from the first group of users, (b) indicate whether the future predictive forecast data values appear to be incorrect to some of the second group of users, (c) provide commentary information in association with the forecast values, and (d) provide an objective basis for generating a new forecast having modified forecast values;
integrating in real-time the real-time updates and the annotations into the information database and the OLAP cube, wherein integrating the real-time updates and annotations includes (i) modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values and (ii) coupling the received annotations to the future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
iteratively generating a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached.

1. A system comprising:
a processor;
a memory, coupled to the processor, having code stored therein and executable by the processor: to receive future predictive forecast data from a first group of users;
an analysis server including an OLAP cube; and
an information database coupled to the analysis server to support the OLAP cube, the information database to embody the forecast data including forecast numerical  values and annotations associated with particular entities of the forecast numerical values including non-numeric textual comments and to receive essentially real-time updates to the forecast data including to the forecast numerical values and to the annotations;
the annotations including comments generated by a second group of users different from the first group of users and indicating whether the future predictive forecast data values appear to be incorrect to some of the second group of users and to provide commentary information in association with the forecast values for more meaningful interaction between the first group of users and the second group of users than simple changes to the initial future predictive forecast values and to provide an objective basis for generating a new forecast having modified forecast values; and
wherein the memory further includes code executable by the processor:
(i) to receive the annotations to the forecast data over time from at least the second group of users after the forecast data was submitted by the first group of users,
(ii) to integrate the received annotations including received comments and changes of the forecast information into the database and corresponding OLAP cube in real-time with the receipt of the annotations, the integrating including modifying the future predictive forecast values in the database and the OLAP cube based on any changes of the forecast values, and coupling the received annotations to the future predictive forecast values or to later modified future predictive forecast values for further review and annotation by the first group of users and the second group of users; and
(iii) to iteratively generate a revised forecast including gathering revised forecast values and integrated annotations and making the revised forecast values and integrated annotations available for review and further annotation in real-time until a final forecast cut-off point is reached.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100287146 (involved in a forecast system has a relational database and database structure for storing forecast updates and metadata that describes dimensions and other configuration information; a data access layer server for processing requests to both the multi-dimensional mode processing engine and to the relational database system; and a handler that exposes services for retrieving data from and, in the case of the relational database system, inserting data into the database. The database stores future event forecast variance data including forecast data pertaining to dates).

US 20010013004 (involved in enabling the owner to review and analyze the submitted sales data, based on created royalty budgets and forecasts, approval module approves the item submitted by partner and feedback is provided to partner. A contract management module creates, edits and views the contract term sheets and a digital style guide module provides trade property assets and related information).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 2, 2022